Contrary to the defendant’s contention, under the circumstances of this case, the Supreme Court properly admitted into evidence a recording of the complainant’s 911 emergency call under the excited utterance exception to the hearsay rule (see People v Dockery, 107 AD3d 913, 913-914 [2013]; People v Clarke, 101 AD3d 897, 897-898 [2012]).
Furthermore, the Supreme Court’s Molineux ruling (see People v Molineux, 168 NY 264 [1901]) constituted a provident exercise of discretion. The evidence at issue was admissible to establish the defendant’s motive and to complete the narrative of events, and its probative value exceeded the potential for prejudice to the defendant (see People v Thornton, 105 AD3d 779, 780 [2013]; People v Alke, 90 AD3d 943, 944 [2011]; People v Devaughn, 84 AD3d 1394, 1395 [2011]; People v Phillips, 84 AD3d 1274 [2011]; People v Holden, 82 AD3d 1007 [2011]).
The defendant’s remaining contention is without merit. Rivera, J.P., Balkin, Hall and Sgroi, JJ., concur.